Citation Nr: 0416746	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-29424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 10 percent rating for a left 
wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






REMAND

The veteran served on active duty from November 1948 to 
October 1952.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 RO decision which increased the rating 
for a service-connected left wrist disability from 0 percent 
to 10 percent; the veteran appeals for an even higher rating.

After the case was sent to the Board, the veteran submitted a 
copy of a January 2004 private medical evaluation of his left 
wrist, performed by Dr. Kyle Studley.  The veteran did not 
waive initial RO consideration of this evidence.  Thus due 
process requires the Board to return the case to the RO for 
initial consideration of the evidence and, if the claim 
remains denied, issuance of a supplemental statement of the 
case.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is remanded for the following: 

After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law 
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), the RO should readjudicate the 
claim for an increased rating for a left 
wrist disability, taking into account all 
evidence received since the statement of 
the case.  If the claim is denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.






The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The VA will 
notify the veteran if further action is required on his part.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


